ORDER

PER CURIAM.
AND NOW, this 16th day of December, 2005, upon consideration of the Certificates of Judicial Determination of Incompetency of former attorney David P. Simon establishing that he was ordered into an involuntary treatment facility because of severe mental disability, it is hereby
ORDERED that David P. Simon’s status be immediately modified from inactive status pursuant to Rule 219, Pa.R.D.E., to inactive status pursuant to Rule 301(c), Pa.R.D.E., for an indefinite period and until further Order of this Court. Respondent shall comply with Rule 217, Pa.R.D.E.